Exhibit 99.1 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - July 8, 2010 . Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 2Q-10 3Q-10 3Q-10 4Q-10 A A E E This fleet status report contains information on contracts and letters of intent or awards with our customers.Letters of intent or awards are noted in the comments section and may not result in an actual drilling contract. The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein.This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws.Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct.Various factors could cause actual results to differ materially. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified.The average dayrate over the term of the contract will be lower and could be substantially lower.The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control.Our client contracts and operations are generally subject to a number of risks and uncertainties. We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which we urge you to review and which are available free of charge on the SEC’s Web site at www.sec.gov. The Company recently announced that it has entered into a merger agreement pursuant to which it will acquire privately-held FDR Holdings Limited ("Frontier").The Company also announced at the same time several agreements with Royal Dutch Shell plc ("Shell"), including new long-term contracts for the Noble Globetrotter and a second newbuild rig, and a 3-year extension for the Noble Jim Thompson, each of which is subject to the closing of the Frontier transaction.Because the Frontier transaction has not closed, this fleet status report does not include any information regarding the Frontier fleet or any of the Shell agreements that are subject to such closing. U.S. Gulf of Mexico Semisubmersibles (6) Noble Danny Adkins - Newbuild Bingo 9000 1999/2009 12,000'-DP In-transit & acceptance testing Shell 10/16/2009 5/25/2010 424-426 55 US GOM Shell 5/26/2010 6/26/2010 446-448 US GOM Shell 6/27/2010 11/30/2010 68-70 Suspension rate during period of limitation on certain activities in the U.S. Gulf of Mexico. Shell will provide certain operational supportin addition to suspension rate. The suspension period shall be extended in the event the period of limitation on certain activities in the U.S. Gulf of Mexico is suspended. US GOM Shell 12/01/2010 2/15/2014 446-448 Noble Clyde Boudreaux (a, b) F&G 9500 Enhanced Pacesetter 1987/2007 10,000' US GOM Noble Energy 11/16/2009 6/14/2010 604-606 13 US GOM Noble Energy 6/15/2010 12/12/2010 144-146 Standby rate from June 15, 2010 though December 12, 2010.Pursuant to the agreement reached regarding the standby period, the companies have agreed to negotiate in good faith to enter into a new drilling contract for the unit following the standby period at a dayrate of $396,000 - $398,000. The parties contemplate that the term of this new contract would be equal to the remainder of the original contract term, previously expected to end in November 2011, exclusive of the standby period.However, there is no guarantee that agreement or a new contract will be reached. Noble Amos Runner (a) Noble EVA 4000™ 1982/1999 8,000' US GOM Anadarko 4/25/2008 3/08/2011 439-441 We have a dispute with our client, Anadarko, who terminated the drilling contract effective June 13, 2010 under the force majeure provisions of the contract. We do not believe Anadarko had the right to terminate and have included the related revenues in our backlog ($117 million).We will not realize this amount if Anadarko is successful in the related litigation. Noble Jim Thompson (a) Noble EVA 4000™ 1984/1999 6,000' US GOM Shell 3/02/2009 6/26/2010 504-506 4 US GOM Shell 6/27/2010 11/30/2010 46-48 Suspension rate during period of limitation on certain activities in the U.S. Gulf of Mexico. Shell will provide certain operational supportin addition to suspension rate. The suspension period shall be extended in the event the period of limitation on certain activities in the U.S. Gulf of Mexico is suspended. US GOM Shell 12/01/2010 2/28/2011 504-506 Pursuant to our agreement with Shell and subject to the Frontier transaction closing, Noble will reduce the current dayrate to $335,000 - $337,000as of the Frontier closing date. This same dayrate, plus an increase for anticipated capital expenditures expected to be incurred at the request of Shell, will also apply during a three-year extension, which is scheduled to begin following the conclusion of the current contract in March 2011 (plus the suspension period and plus any upgrade period to the extent it occurs beyond the period of suspension) and is subject to the closing of the Frontier transaction. The revised dayrate will be eligible for a 15% performance bonus. Noble Paul Romano (a) Noble EVA 4000™ 1981/1998 6,000' US GOM Marathon 2/17/2010 6/15/2010 374-376 6/16/2010 - Available. 19 8 Noble Lorris Bouzigard (b) Pentagone 85 1975/2003 4,000' US GOM LLOG 6/23/2008 6/24/2010 269-271 2 US GOM LLOG 6/25/2010 6/24/2011 334-336 U.S. Gulf of Mexico Submersibles (2) Noble Joe Alford Pace Marine 85G 1982/2006 70’-C US GOM Shipyard 9/17/2009 - Cold Stacked. 91 8 84 92 Noble Lester Pettus Pace Marine 85G 1982/2007 70’-C US GOM Shipyard 6/10/2009 - Cold Stacked. 91 8 84 92 Mexico Semisubmersible (1) (c) Noble Max Smith Noble EVA 4000™ 1980/1999 7,000' Bay of Campeche Pemex 8/01/2008 7/31/2011 483-485 Mexico Jackups (12) (c, d) Noble Bill Jennings MLT Class 84-E.R.C. 1975/1997 390’-IC Bay of Campeche Pemex 3/18/2010 6/17/2010 109-111 This contract commenced 6/18/2008.This contract reprices every three months based on an index of jackup rates in seven international regions.On 3/18/2010, the contract repriced at a new dayrate of $109k-$111k. Bay of Campeche Pemex 6/18/2010 11/10/2010 94-96 Received contract extension. 7 Noble Eddie Paul MLT Class 84-E.R.C. 1976/1995 390’-IC Bay of Campeche Pemex 1/01/2010 6/03/2010 127-129 Bay of Campeche Pemex 6/04/2010 7/31/2010 94-96 Received a direct assignment. Noble Leonard Jones MLT Class 53-E.R.C. 1972/1998 390’-IC Bay of Campeche Pemex 3/31/2010 6/22/2010 104-106 We have received a contract extension on Part 3 which extends the contract from 3/31/2010 to 6/22/2010 at a dayrate of $104k-$106k. TBA TBA 6/23/2010 - Available. 7 8 Noble Johnnie Hoffman Baker Marine BMC 300 1976/1993 300’-IC Bay of Campeche Pemex 10/31/2007 4/14/2010 170-172 Bay of Campeche Pemex 4/15/2010 7/25/2010 84-86 Received contract extension. We have received a letter requesting a contract extension which, subject to agreement on dayrate, would extend the contract to 10/13/2010. Noble Gene Rosser Levingston Class 111-C 1977/1996 300’-IC Bay of Campeche Pemex 12/21/2007 6/19/2010 170-172 Bay of Campeche Pemex 6/20/2010 12/19/2010 79-81 Received contract extension. 2 Noble John Sandifer Levingston Class 111-C 1975/1995 300’-IC Bay of Campeche Pemex 3/21/2010 6/17/2010 84-86 10 Bay of Campeche Pemex 6/17/2010 9/18/2010 79-81 Received contract extension. Noble Lewis Dugger Levingston Class 111-C 1977/1997 300’-IC Bay of Campeche Pemex 3/18/2010 5/29/2010 84-86 This contract commenced 6/18/2008.The contract reprices every three months based on an index of jackup rates in seven international regions.On 3/18/2010, the contract repriced at a new dayrate of $84k-$86k. Bay of Campeche Pemex 5/30/2010 10/18/2010 79-81 Received a direct assignment. Noble Sam Noble Levingston Class 111-C 300’-IC Bay of Campeche Pemex 3/22/2010 9/19/2010 84-86 Received contract extension. 10 Noble Roy Butler F&G L- 1982/1998 250’-IC (f) Bay of Campeche Pemex 3/06/2009 4/23/2010 167-169 We have received a letter requesting an extension which, subject to agreement on dayrate, would extend the contract to 7/18/2010. Bay of Campeche Pemex 4/24/2010 7/18/2010 59-61 Received contract extension. Bay of Campeche Pemex 7/19/2010 3/29/2011 62-64 Received a letter of award. Noble Earl Frederickson MLT Class 82-SD-C 1979/1999 250’-IC Bay of Campeche Pemex 1/13/2010 4/12/2010 76-78 This contract commenced 7/13/2008.The contract reprices every three months based on an index of jackup rates in seven international regions. On 1/13/2010, the contract repriced at a dayrate of $76k-$78k. 21 Bay of Campeche Pemex 4/13/2010 8/25/2010 67-69 On 4/13/2010, the contract repriced at a dayrate of $67k-$69k.The next date on which the contract is expected to reprice is 7/13/2010. Noble Tom Jobe MLT Class 82-SD-C 250’-IC Bay of Campeche Pemex 2/07/2010 5/06/2010 78-80 This contract commenced 8/07/2008.The contract reprices every three months based on an index of jackup rates in seven international regions. On 2/07/2010, the contract repriced at a new dayrate of $78k-$80k. Bay of Campeche Pemex 5/07/2010 12/06/2011 77-79 On 5/07/2010, the contract repriced at a new dayrate of $77k-$79k.The next date on which the contract is expected to reprice is 8/07/2010. 2 10 Noble Carl Norberg MLT Class 82-C 1976/2003 250'-IC Bay of Campeche Pemex 6/02/2010 3/02/2011 76-78 This contract commenced on 3/02/2009.The contract reprices every three months based on an index of jackup rates in seven international regions.On 6/02/2010, the contract repriced at a new dayrate of $76k-$78k.The next date on which the contract is expected to reprice is 9/02/2010. 1 10 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 1 of 3 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - July 8, 2010 Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 2Q-10 3Q-10 3Q-10 4Q-10 A A E E Brazil Semisubmersibles (3) (c ) Noble Dave Beard - Newbuild F&G 9500 Enhanced Pacesetter 1986/2008 10,000'-DP Brazil Petrobras 3/19/2010 3/18/2015 219-221 Eligible for a maximum 15% bonus. 52 2 Noble Paul Wolff Noble EVA 4000™ 1981/1999/ 9,200'-DP Brazil Petrobras 11/04/2009 11/03/2014 427-429 Eligible for a maximum 15% performance bonus. 3 1 Noble Therald Martin (b) Pentagone 85 1977/2004 4,000' Brazil Petrobras 4/11/2007 10/17/2010 113-115 Eligible for a maximum of 15% performance bonus. Brazil Petrobras 10/18/2010 10/17/2015 269-271 Eligible for a maximum of 10% performance bonus. 10 16 Brazil Drillships (3) (c ) Noble Roger Eason (b) NAM Nedlloyd-C 1977/2005 7,200'-DP Brazil Petrobras 3/15/2010 2/21/2012 346-348 Eligible for a maximum of 15% performance bonus. 78 7 Brazil Petrobras 2/22/2012 10/19/2012 89-91 Anticipate entering the shipyard for +/- 240 days for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected tobe paid at a dayrate of $89k-$91k. Brazil Petrobras 10/20/2012 8/12/2016 346-348 Eligible for a maximum of 15% performance bonus. Noble Leo Segerius (b) Gusto Engineering Pelican Class 1981/2002 5,600’-DP Brazil Petrobras 6/30/2009 3/07/2011 300-302 Eligible for a maximum of 15% performance bonus. 41 3 Brazil Petrobras 3/08/2011 11/03/2011 89-91 Anticipate entering the shipyard for +/- 240 days for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89k-$91k. Brazil Petrobras 11/04/2011 1/23/2016 300-302 Eligible for a maximum of 15% performance bonus. Noble Muravlenko Gusto Engineering Pelican Class 1982/1997 4,900’-DP Brazil Petrobras 5/10/2009 2/11/2013 289-291 Eligible for a maximum of 15% performance bonus. 10 3 Brazil Petrobras 2/12/2013 10/10/2013 89-91 Anticipate entering the shipyard for +/- 240 days for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89k-$91k. Brazil Petrobras 10/11/2013 8/14/2015 289-291 Eligible for a maximum of 15% performance bonus. North Sea Semisubmersible (1) Noble Ton van Langeveld Offshore Co. SCP III Mark 2 1979/2000 1,500' United Kingdom Centrica/Maersk 6/30/2009 6/29/2010 379-381 United Kingdom Centrica/Maersk 6/30/2010 10/14/2010 246-248 4 North Sea/Mediterranean Semisubmersible (1) Noble Homer Ferrington F&G 9500 Enhanced Pacesetter 1985/2004 Libya ExxonMobil 4/18/2009 4/17/2012 536-538 Uplift in dayrate for operations in Libya from contract dayrate of $505k-$507k per day included.Upgrades, repairs, and inspections between wells. 73 North Sea Jackups (9) Noble Hans Deul F&G JU-2000E 400'-IC Netherlands Shell 2/06/2009 2/05/2011 127-129 United Kingdom Shell 2/06/2011 2/05/2013 174-176 Received two-year extension. Noble Scott Marks F&G JU-2000E 400'-IC United Kingdom Centrica 9/07/2009 9/06/2011 212-214 Dayrate includes cost escalation adjustments. Noble Julie Robertson Baker Marine Europe Class 1981/2001 390'-IC (e) United Kingdom Centrica 9/15/2009 9/17/2010 211-213 Noble Al White CFEM T-2005-C 1982/2005 360’-IC Netherlands Total 12/03/2009 6/03/2011 111-113 Plus a six month priced option. Noble Byron Welliver CFEM T-2005-C 300’-IC United Kingdom ATP 3/03/2010 10/31/2010 85-87 Noble Lynda Bossler MSC/CJ-46 250’-IC Netherlands Cirrus Energy 4/01/2010 7/31/2010 88-90 Noble Piet van Ede MSC/CJ-46 250’-IC Netherlands Gaz de France 2/23/2010 8/31/2010 108-110 Two-well extension. Shipyard 9/1/2010 9/30/2010 - Enter the shipyard on 9/01/2010 for 30 days at zero dayrate. 30 Netherlands Gaz de France 10/1/2010 9/30/2011 85-87 Received one-year extension. Noble Ronald Hoope MSC/CJ-46 250’-IC Netherlands Gaz de France 2/23/2010 8/15/2010 92-94 Plus two priced option wells; estimated time to complete each well is +/- 60 days. Netherlands Gaz de France 8/16/2010 1/15/2011 86-88 Received two-well extension. Noble George Sauvageau NAM Nedlloyd-C 250’-IC Netherlands Wintershall 1/01/2010 12/31/2010 117-119 West Africa Jackups (5) (c ) Noble Percy Johns F&G L- 1981/1995 300’-IC Nigeria ExxonMobil 3/26/2010 6/30/2010 84-86 Nigeria ExxonMobil 7/01/2010 6/30/2012 84-86 2-years firm plus a 1-year priced option; which is subject to a 240-day notice of cancellation. 19 Noble Tommy Craighead F&G L- 1982/2003 300’-IC Cameroon Shipyard 5/19/2009 4/30/2010 - Available. 30 Cameroon EurOil 5/01/2010 8/31/2010 89-91 Received contract for two wells plus two - one well priced options. Noble Ed Noble MLT Class 82-SD-C 1984/2003 250’-IC Nigeria ExxonMobil 2/01/2010 6/30/2010 84-86 Nigeria ExxonMobil 7/01/2010 6/30/2012 84-86 2-years firm plus a 1-year priced option; which is subject to a 240-day notice of cancellation. Noble Lloyd Noble MLT Class 82-SD-C 1983/1990 250’-IC Nigeria Amni 1/07/2010 7/16/2010 89-91 Noble Don Walker Baker Marine BMC 150-SD 1982/1992 150’-IC Cameroon Shipyard 3/11/2009 - Available. 91 8 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 2 of 3 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - July 8, 2010 . Approximate actual and estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 2Q-10 3Q-10 3Q-10 4Q-10 A A E E Arabian Gulf Jackups (14) (c ) Noble Roger Lewis F&G JU-2000E 400'-IC Qatar Shell 2/03/2008 4/27/2010 104-106 UAE/Hamriyah Shipyard 4/28/2010 8/26/2010 - Installation of leg extensions; upgrading steel. 71 8 41 Noble Jimmy Puckett F&G L- 1982/2002 300'-IC Qatar RasGas 6/19/2009 4/04/2010 59-61 Qatar RasGas 4/05/2010 4/04/2012 71-73 Option wells converted to a fixed contract which is subject to 120-day notice of cancellation plus a two-year priced option. Noble Kenneth Delaney F&G L- 1983/1998 300'-IC Qatar QatarGas 3 & 4 4/1/2010 5/14/2010 99-101 UAE (Hamriyah) Shipyard 5/15/2010 8/31/2010 - 46 8 54 India Deepwater Drilling/ONGC 9/01/2010 8/31/2013 49-51 Received a letter of award. Rig bareboat which would be chartered to Deepwater Drilling which is contracted with ONGC. Noble Gus Androes Levingston Class 111-C 1982/2004 300'-IC Qatar Maersk Oil Qatar 8/11/2009 11/11/2010 51-53 Rig substitution for Noble David Tinsley contract; rig to serve as an accommodation. Noble Harvey Duhaney Levingston Class 111-C 1976/2001 300'-IC Qatar Total 4/05/2009 6/04/2010 84-86 Qatar Total 6/05/2010 12/01/2011 59-61 Contract is subject to a 60-day notice of cancellation. Noble Alan Hay Levingston Class 111-C 1980/2005 300'-IC UAE (Dubai) Dubai Petroleum 10/12/2009 11/15/2011 # Rate withheld at request of operator.Contract is subject to a 90-day notice of cancellation.Entered the shipyard on 5/20/2010 for 90 days at zero dayrate for upgrades and survey; the Noble Roy Rhodes will be substituted during this period. 41 8 41 Noble Roy Rhodes MLT Class 116-C 1979/2009 300’-IC UAE (Sharjah) Shipyard 1/01/2010 6/22/2010 - Upgrades and regulatory inspection, then available. 87 UAE (Dubai) Dubai Petroleum 6/23/2010 9/05/2010 # Rig substitution for the Noble Alan Hay (formerly the Noble Mark Burns). Noble Joe Beall Modec 300C-38 1981/2004 300'-IC Qatar McDermott 11/10/2009 8/24/2010 53-55 Accommodation work. Noble David Tinsley Modec 300C-38 1981/2004 300'-IC UAE (Hamriyah) Shipyard 5/09/2009 9/30/2010 - Estimated timing for leg repair/replacement. 91 8 84 Noble Gene House Modec 300C-38 1981/1998 300'-IC Qatar Maersk Oil Qatar 5/21/2009 9/15/2010 47-49 Accommodation work. Noble Charles Copeland MLT Class 82-SD-C 1979/2001 280’-IC UAE (Hamriyah) Shipyard 12/01/2009 - Available. 91 8 Noble Chuck Syring MLT Class 82-C 1976/1996 250’-IC Qatar RasGas 2/04/2010 2/03/2011 47-49 Accommodation work.Contract is subject to a 120-day notice of cancellation. Dhabi II Baker Marine BMC 150 1982/2006 150'-IC UAE (Abu Dhabi) ADOC 7/15/2008 7/14/2011 91-93 Noble Dick Favor Baker Marine BMC 150 1982/2004 150'-IC Bahrain Occidental 12/29/2009 2/17/2010 69-71 UAE (Hamriyah) Shipyard 2/18/2010 - Available. 91 8 India Jackups (3) (c, d) Noble Ed Holt Levingston Class 111-C 1981/2003 300’-IC India Jindal/ONGC 2/23/2010 2/22/2015 56-58 Rig bareboat chartered to Jindal which is contracted with ONGC. Noble George McLeod F&G L- 1981/1995 300’-IC India Jindal/ONGC 1/05/2009 1/04/2012 132-134 Rig bareboat chartered to Jindal which is contracted with ONGC. Noble Charlie Yester MLT Class 116-C 300’-IC India Jindal/ONGC 12/30/2009 5/12/2010 59-61 Rig bareboat chartered to Jindal which is contracted with ONGC. Drilling well-to-well extension. 5/13/2010 6/07/2010 - Mobilization and ONGC Acceptance. 21 6/08/2010 6/07/2013 49-51 Rig bareboat chartered to Jindal which is contracted with ONGC. Far East Semisubmersibles (1) Noble Jim Day - Newbuild Bingo 9000 1999/2009 12,000'-DP Singapore - Jurong Shipyard 6/08/2010 - Mobilization delay caused by heavy lift company. In-transit & acceptance testing Marathon 6/17/2010 9/30/2010 - Lump sum fee will offset mobilization costs.The drilling contract for theNoble Jim Day contains a termination right in the event the rig is not ready to commence operations by December 31, 2010. US GOM Marathon 10/01/2010 9/30/2014 514-516 Far East Drillship (2) Globetrotter 1 - Newbuild Globetrotter Class 10,000'-DP Dalian, China - STX / Netherlands - Huisman Shipyard 9/30/2011 - Shell has entered into 10-year contracts for the Noble Globetrotter and a second newbuild drillship (anticipated to be delivered in the second half of 2013), subject to the closing of the Frontier transaction.Each contract is at a fixed dayrate of $410,000 the first five years and is eligible for a 15% performance bonus.During the second five years, the units will earn a dayrate based on a market index and also be eligible for a 15% performance bonus. In-transit & acceptance testing TBA 10/01/2011 12/31/2011 - TBA TBA 1/01/2012 TBA TBA Available. Newbuild Drillship TBA TBA TBA Shipyard TBA TBA TBA Shell has entered into 10-year contracts for the Noble Globetrotter and a second newbuild drillship (anticipated to be delivered in the second half of 2013), subject to the closing of the Frontier transaction.Each contract is at a fixed dayrate of $410,000 the first five years and is eligible for a 15% performance bonus.During the second five years, the units will earn a dayrate based on a market index and also be eligible for a 15% performance bonus. (a) Unit has been upgraded to the NC-5SM mooring standard. (b) Rig utilizes the Aluminum Alloy Riser technology. (c) In various market segments, the Company contracts with certain parties for the provision of certain local services and advice.Compensation paid to such parties by the Company typically is based on a percentage of the drilling contract’s daywork operating rate, and the Company accounts for such payments in its financial statements in the contract drilling services operating costs and expenses line item. 2010 Total: (includes: shipyard, stacked, & downtime days.) (d) Listed rigs are modified bareboat charter; cost structure varies by region. (e) Leg extensions fabricated to enable the rig to operate in up to 390' of water in a non-harsh environment. (f) Rig is currently equipped to operate in 250' of water.Leg extensions fabricated to enable the rig to operate in up to 300' of water. * A Actual approximate downtime incurred during the quarter indicated as of the report date;E Estimated additional downtime days expected to occur as of the report date. # Rate withheld at request of operator. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 3 of 3
